           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

WILLIAM CORTEZ ROBINSON                                      PLAINTIFF

v.                        No. 3:19-cv-11-DPM

MATTHEW RICHARDSON,
Deputy Sherriff, Mississippi
County, Arkansas                                          DEFENDANT

                                ORDER
     The Court requests that Magistrate Judge Harris enter a
Scheduling Order now and make a recommendation on any dispositive
motion by 11 December 2019. This case will be tried, if a trial is needed,
on 11 May 2020.
     So Ordered.
                                       _________________________
                                       D.P. Marshall Jr.
                                       United States District Judge

                                       1 April 2019
